 

Exhibit 10.14

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

 

LICENSE AGREEMENT

 

This Agreement is made this 30th day of September, 2000 between:

 

FLIP CHIP TECHNOLOGIES, L.L.C.

 

)

    

a Delaware limited liability company,

 

)

  

(referred to as “FCT”)

having a principal place of business at

 

)

    

3701 E. University Avenue

 

)

    

Phoenix, Arizona 85034, USA

 

)

        

)

    

and

 

)

        

)

    

CALIFORNIA MICRO DEVICES CORP.

 

)

    

a California corporation

 

)

  

(referred to as “CMD”)

having a principal place of business at

 

)

    

215 Topaz Street

 

)

    

Milpitas, California 95035

 

)

    

 

--------------------------------------------------------------------------------

 

)

    

 

Background

 

FCT has developed Confidential Information, trade secrets, patents and know-how
regarding Ultra CSP™ wafer bumping in the manufacture of flip chip integrated
circuits; and certain Confidential Information, trade secrets, patents and
know-how regarding the technology of redistributing bond pads on integrated
circuits using a Redistribution Layer (RDL) to facilitate wafer bumping in the
manufacture of flip chip integrated circuits.

 

On February 11, 1999, CMD and FCT entered into a License Agreement pursuant to
which CMD received a license to practice the Ultra CSP™ Technology on
non-silicon substrates. CMD now desires access to such Confidential Information,
trade secrets, patents and know-how and to obtain the assistance of FCT for
implementing the technology, along with a license to use the Confidential
Information, trade secrets, patents and know-how to produce flip chip integrated
circuits on silicon wafers, with and without RDL as practiced for Ultra CSP™.

 

FCT is willing to license CMD to use the Confidential Information, trade
secrets, patents and know-how in accordance with this Agreement. A separate
royalty-free cross license agreement between the parties defines a technology
transfer to FCT of CMD proprietary wafer thinning technology.

 

Therefore FCT and CMD agree as follows:

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.

 

License Agreement

 

Page 1 of 11

 

Confidential



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

1.    Definitions

 

1.1    “Ultra CSP™” means the solder bumping process practiced by FCT at the
effective date of this Agreement using an under-bump metal (UBM) structure
patterned prior to deposition of the solder in the form of a solder ball in
conjunction with the manufacture of flip chip integrated circuits.

 

1.2    “Confidential Information” means unpublished research and development
information, know-how, trade secrets, and technical data in the possession of,
or under development by FCT, at the effective date of this Agreement used by FCT
to practice the Ultra CSP™ Technology, including but not limited to those items
specified in Attachment C, except as noted in Paragraph 4.1 below. Confidential
Information includes, but is not limited to, any documents or information
provided under any prior Non-Disclosure Agreement (NDA) between the parties that
are not in the public domain, or have not been published. Information in the
public domain that has been published without the involvement of CMD, is not
Confidential Information.

 

1.3    “Improvement” means any modification of the Ultra CSP™ Technology, or the
equipment or materials used for Ultra CSP™ and which tend to improve the Ultra
CSP™ Technology, or make the process more reliable, less expensive, or otherwise
more advantageous as compared with the Ultra CSP™ Technology initially disclosed
by FCT pursuant to this Agreement.

 

1.4    “Licensed Site” means CMD’s facility located at Milpitas, California.
Additional sites may be licensed based on additions to Attachment B and in
accordance with the provisions noted in Section 4 below.

 

1.5    “Wafer” means flat disks formed from silicon substrate material from
which electronic devices are produced, typically in diameters of 4, 5, 6, 8, or
12 inches, the devices from which are intended for sale to a third party.

 

1.6    “Packages” means finished flip chip integrated circuit assemblies, which
include at least one integrated circuit die and at least one substrate, joined
together by solder balls.

 

1.7    “Affiliate” means any corporation or other business entity, which
directly or indirectly, controls or is controlled by, or is under common control
with a party to this Agreement.

 

1.8    “Patents” means all patents throughout the world owned by FCT covering
any aspect of the Confidential Information, know-how, and trade secrets or
manufacturing processes disclosed under this Agreement.

 

1.9    “Trade Secrets” means information of a technical nature, such as formula,
manufacturing processes or machines, materials, inventions, and research
projects; business data such as costs, profits, markets, sales, customer lists,
plans for future development, and other information of a similar nature not
generally available to the public.

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.

 

License Agreement

 

Page 2 of 11

 

Confidential



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

2.    Disclosure of Confidential Information

 

2.1    Within thirty (30) days of the effective date of this agreement, FCT will
disclose Confidential Information regarding the Ultra CSP™ Technology sufficient
for CMD to practice production solder bumping of Wafers ranging from 4 inch
(100mm) diameter to 8 inch (200mm) diameter.

 

2.2    The disclosure of Confidential Information regarding the Ultra CSP™
Technology described in Paragraph 2.1 above will include written documentation
directed to the subject matter, set forth in Attachment A. Written documentation
will be provided at CMD’s request, given prior documentation provided under the
previous License Agreement dated February 11, 1999.

 

2.3    FCT warrants that the written documentation, material lists, drawings,
specifications, instructions, and other Confidential Information supplied to CMD
will be the same as those used by FCT as of the effective date of this Agreement
in the practice of the Ultra CSP™ Technology in FCT’s production facility, and
that it comprises information sufficient for one skilled in the art to practice
that Technology. CMD expressly agrees that the foregoing warranty is in lieu of
all other warranties, express or implied.

 

2.4    CMD agrees that the disclosure in this Section does not include the
transfer of any physical equipment or materials, other than documentation, and
that CMD will bear the cost of acquiring any equipment and/or materials that may
be required to practice the Ultra CSP™ Technology at the Licensed Site.

 

3.    Duty to Hold Confidential Information In Confidence

 

3.1    CMD agrees not to disclose Confidential Information to any third party,
except as stated in this section, and to take such precautions to prevent
disclosure of Confidential Information by using the same degree of care taken to
safeguard CMD’s own proprietary information.

 

3.2    CMD agrees to limit disclosure of Confidential Information to those CMD
employees having a reasonable need to know such Confidential Information and for
CMD to practice the Ultra CSP™ Technology in accordance with the terms of this
Agreement.

 

3.3    CMD is not obligated to hold in confidence any information that appears
in issued patents or printed publications, nor any information that is shown to
be in the public domain for reasons other than a breach of this Agreement, nor
any information shown by CMD’s written records to have been in CMD’s possession
prior to disclosure of such information by FCT, nor any information that has
legally come into CMD’s possession through channels independent of FCT.

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.

 

License Agreement

 

Page 3 of 11

 

Confidential



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

4.    License

 

4.1    FCT grants to CMD, during the term of this Agreement, a non-exclusive,
personal license to use the Ultra CSP™ Technology, and to make and sell products
embodying Ultra CSP™ Technology and for CMD to produce solder balls on Wafers
according to the Ultra CSP™ Technology including a license to use all FCT
Patents, trade secrets, know-how, Confidential Information and other
documentation specific to the subject, required to enable CMD to practice the
Ultra CSP™ Technology, including but not limited to those items described in
Attachment C. Except as provided in Paragraph 10.1 below, this license does not
include Improvements, embodied either by patents or trade secrets, that comprise
fundamentally different technologies from those in existence as of the effective
date of the Agreement. Attachment C items show in red italics are considered
fundamentally different technologies as described in Paragraph 10.1.

 

4.2    The license granted in Paragraph 4.1 above is limited to practice of the
Ultra CSP™ Technology at the Licensed Site, and CMD agrees not to practice the
Ultra CSP™ Technology at any other site not covered by the provisions in Section
4. CMD may change the location of the Licensed Site following written notice to
FCT, but may operate only one Licensed Site at a time. CMD may operate more than
one Licensed Site with FCT’s prior written consent to add a new site, and a
payment of $** per site. Any engineering assistance requested by CMD for
additional sites shall be provided by FCT, as available, for $** per man-day,
plus travel, living, and other reasonable expenses.

 

4.3    CMD agrees not to store or maintain any FCT Confidential Information, or
copies, at any site other than a Licensed Site, and its Corporate Offices. Upon
termination of this Agreement, a copy of all materials, correspondence,
Confidential Information, and other documentation may be retained in the files
of CMD’s General Counsel.

 

4.4    The license granted by Paragraph 4.1 above is personal to CMD. CMD’s
license does not include the right to sub-license others to use the Confidential
Information and/or to grant to others the right to make flip chip integrated
circuits according to the Ultra CSP™ Technology.

 

4.5    The license granted in Paragraph 4.1 above is subject to and conditioned
on the payment of royalties specified in Section 7 below.

 

5.    Equipment/Materials Purchase

 

5.1    The parties agree that none of the fees payable to FCT under this
Agreement are payment for any equipment or materials. CMD agrees to bear the
cost for acquiring any equipment and/or materials required to practice the Ultra
CSP™ Technology.

 

5.2    FCT will disclose to CMD an equipment set preferred by FCT for practicing
the Ultra CSP™ Technology. The parties agree that the license granted is not
subject to CMD’s purchase of the equipment set recommended by FCT. CMD agrees
that the ability to successfully practice the Ultra CSP™ Technology may be
jeopardized if a different equipment set is used. FCT does not warrant that the
process disclosures will function in the same manner for CMD as they do for FCT,
if CMD uses a different equipment set.

 

5.3    The Ultra CSP™ Process to be disclosed includes the use of proprietary
materials specially formulated by FCT. CMD understands that the ability to
successfully practice the Ultra CSP™ Process may be jeopardized if different
materials are used. CMD agrees that some materials used by FCT are considered
Confidential Information, and CMD agrees not to reverse engineer the materials
formulation without the prior written consent of FCT.

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.

 

License Agreement

 

Page 4 of 11

 

Confidential



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

6.    Fee for License and Technology Transfer

 

6.1    CMD agrees to pay FCT US $** as a no-recourse, non-recoverable, non-
refundable advance against future royalty payments for the license of the Ultra
CSP™ Technology. CMD agrees to pay FCT the no-recourse advance based on the
following schedule:

 

  a.   A payment of US $** on license execution.

 

  b.   A payment of US $** four (4) months from the date of execution of this
Agreement.

 

6.2    At CMD’s request, FCT agrees to provide concurrent training regarding the
Ultra CSP™ Technology at FCT’s Phoenix, Arizona facility for up to five CMD
engineers and/or technicians, all of whom are to receive training during the
same period of time, for up to four weeks. CMD agrees to bear all costs,
including transportation and living expenses, for its employees receiving
training at FCT. CMD agrees to provide at least three engineers, who are
responsible for the technology transfer, for training and consultation at FCT’s
Phoenix, Arizona facility.

 

6.3    At CMD’s request, FCT will provide up to 4 man-weeks of engineering
support at the Licensed Site based on a schedule to be mutually determined. CMD
agrees to provide necessary resources at the Licensed Site, including equipment,
materials, and personnel, to facilitate this phase of the technology transfer.
CMD agrees to reimburse FCT for all costs of this phase of the technology
transfer, including transportation and living expenses, and other reasonable
related expenses, incurred by FCT’s engineers to render technical assistance and
support. Should CMD desire FCT engineering support for a longer period, CMD
agrees to pay related travel expenses and the sum of $** per day for each
engineer on-site. FCT will provide additional engineering resources on an as
available basis.

 

7.    Royalties

 

7.1    In addition to the license fee noted in Section 6 above, CMD agrees to
pay to FCT a royalty for use of the Ultra CSP™ Technology for Wafers bumped, in
accordance with the following schedule:

 

Period

--------------------------------------------------------------------------------

 

Royalty Rate

--------------------------------------------------------------------------------

1st through 5th years of term

 

US $** per Wafer, US $** of which has been pre-paid pursuant to Paragraph 6.1
above, for the first ** Wafers; thereafter US $** per Wafer

6th through 10th years of term

 

US $** per Wafer

 

 

 

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.

 

License Agreement

 

Page 5 of 11

 

Confidential



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

The Royalty schedule and term will commence based on first commercial production
Wafer output after the effective date of this Agreement. Wafers that do not
utilize FCT’s Ultra CSP™ Technology are not subject to this royalty, however,
improvements to the Ultra CSP™ Technology developed by CMD will not limit or
affect the above royalty rate in any way. The royalty per Wafer is for Wafers of
any diameter and does not include Wafers used for setup or process monitoring.

 

The Royalty payment in years 6 through 10 is based on ** Wafer volume per week.
If actual average weekly Wafer volume as measured over a given quarter is
greater than ** Wafers per month, the royalty rate will decrease to $** per
Wafer. If actual average weekly Wafer volume as measured over a given quarter is
less than ** wafers per month, CMD and FCT agree to renegotiate the royalty rate
within a range of $** to $** per Wafer, based on actual average Wafer output. If
competitive pricing requires a lower royalty rate, CMD may request a reduction
in the royalty rates stated above for specific products. CMD and FCT will use
their best efforts to adjust royalty rates to allow CMD to be price competitive.

 

8.    Reports/Payments/Records/Right of Audit

 

8.1    CMD agrees to pay royalties due within thirty (30) days after the close
of each calendar quarter during the term of this Agreement.

 

8.2    Simultaneous with the payment of the royalties required, CMD agrees to
provide FCT with a quarterly statement showing the basis for computation of
royalties being paid pursuant to Paragraph 8.1 above.

 

8.3    To demonstrate the basis for computing royalties owed, CMD agrees to
include in the quarterly statement, a list of the CMD tracking numbers for each
Wafer lot processed during each calendar quarter using the Ultra CSP™
Technology. CMD agrees to include in the report the number and diameter of the
Wafers in each lot, and the date on which each lot was processed.

 

8.4    CMD agrees to maintain accurate records/documents for solder-bumping
Wafers during the term of this Agreement. For each Wafer lot processed using the
Ultra CSP™ Technology, CMD agrees to include the general nature and type of the
integrated circuits or electronic devices, document any problems encountered in
producing solder bumped devices, and supply test data regarding quality
parameters of the solder bump process, to the extent that such data is
ordinarily collected by CMD.

 

8.5    FCT, at its own expense, will have the right to have an
accountant/auditor inspect CMD’s records for purposes of audit for up to two (2)
years after the calendar quarter to which records pertain, given at least two
(2) weeks written notice. If inspection by FCT’s accountant/auditor reveals that
royalties reported and paid by CMD for a calendar quarter were understated by
more than ** percent (**%), then CMD agrees to reimburse FCT for reasonable
costs incurred to perform such audit.

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.

 

License Agreement

 

Page 6 of 11

 

Confidential



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

9.    Technology Reports/Status Reviews

 

9.1    During the term of this Agreement, CMD will provide FCT a written report
once each calendar quarter which includes measured reliability data recorded for
flip chip integrated circuits having solder bumps applied by in accordance with
the Ultra CSP™ Technology, to the extent that such data is ordinarily collected
by CMD. FCT will have the right to consolidate such data with data recorded by
FCT and/or with data reported by other parties licensed by FCT, and to publish
such merged data, provided that the reliability data will not be published in a
manner that identifies CMD as the source of any particular data.

 

9.2    CMD agrees to participate in jointly scheduled meetings with FCT, to
review CMD’s use of the licensed Ultra CSP™ Technology, including the number of
Wafers processed, problems experienced in using the Ultra CSP™ processes, and
generally to exchange information and improvements regarding the process. CMD
and FCT agree to share information on market conditions, trends, and
requirements and review priorities related to product and/or process development
and improvements.

 

10.    Improvements

 

10.1    Periodically and as soon as is practicable during the term of this
Agreement, FCT plans to release Improvements to the Ultra CSP™ Technology in
addition to those specified in Attachment C. CMD will be offered the opportunity
to license the practice of all such “major” improvements (shown in red italics
on Attachment C) and any additional Improvements under the terms and conditions
of this Agreement, for a reasonable fee commensurate with the nature of the
Improvements. CMD acknowledges that all Improvements disclosed by FCT are
Confidential Information. CMD agrees to treat all Improvements in the same
manner as the original Ultra CSP™ Technology disclosed.

 

10.2    Within a reasonable period after the Improvements are installed at CMD’s
licensed site, FCT agrees to audit CMD to certify compliance. To the extent that
CMD is certified as compliant with the most recent process, FCT will agree to
provide back-up production and/or early qualification of products in parallel
with CMD’s production ramp-up. Royalties for any new process version will
commence based on first commercial production Wafer output and in accordance
with the provisions in Section 7 above.

 

11.    Non-Solicitation

 

11.1    During the term of this Agreement, and for a three (3) year period
thereafter, neither party will solicit for employment or consultation any
current employee, without the written consent of the other party.

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.

 

License Agreement

 

Page 7 of 11

 

Confidential



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

12.    Term and Termination

 

12.1    Unless terminated in accordance with other provisions of this Section,
this Agreement will expire ten (10) years from the effective date. At expiration
of the ten (10) year term, CMD will retain a paid-up, perpetual and royalty-free
license to practice the Ultra CSP™ Technology disclosed under this License
Agreement.

 

12.2    In addition to any other right of termination, either party may
terminate this Agreement for a material breach of the Agreement by the other
party, on thirty (30) days prior written notice, specifying the nature of the
material breach. Assuming that a material breach has not been cured within the
thirty (30) day notice period, or another mutually agreed schedule is set in
writing, this Agreement will terminate on the expiration of the thirty (30) day
period.

 

12.3    By way of example, and without limitation, CMD’s failure to pay license
fees when due, failure to pay royalties when due, unauthorized use or disclosure
of Confidential Information, and any grant of a sub-license will each be
considered a material breach of this Agreement.

 

12.4    CMD’s obligation to protect Confidential Information under Section 3 of
this Agreement will survive the termination of this Agreement for a period of
five (5) years.

 

12.5    Upon early termination of this Agreement by FCT pursuant to Paragraph
12.2 above, CMD agrees to immediately cease any further practice of the Ultra
CSP™ Technology, and the use of Confidential Information. CMD agrees that FCT
may seek injunctive relief to enforce this provision, independent of, and in
addition to, any monetary or other relief sought for any breach of the License
Agreement.

 

12.6    Upon termination of this Agreement pursuant to Paragraph 12.2 above, CMD
will immediately return all drawings, specifications, instructions, and other
Confidential Information received from FCT under the Agreement, along with any
and all copies or derivations. Upon termination of this agreement, a copy of all
materials, correspondence, Confidential Information, and other documentation may
be retained in the files of CMD’s General Counsel.

 

12.7    Any termination of this Agreement will not relieve CMD of its
obligations to pay accrued royalties owed, or to provide any reports required by
the terms of this Agreement, nor will it relieve FCT of any obligation incurred
before termination became effective.

 

13.    Disclaimer of Other Warranties

 

13.1    This Agreement constitutes the entire agreement between the parties
regarding the subject matter, and neither of the parties to this Agreement has
relied on any representations or warranties, other than those expressly set
forth in this Agreement. Each party disclaims, and waives, any obligation,
liability, right, claim, or demand, in contract, warranty, tort, or otherwise,
that is not expressly assumed in this Agreement. In no event will either party
be liable for any indirect, incidental or consequential damages of any kind,
including without limitation, damages for product liability in connection with
this Agreement.

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.

 

License Agreement

 

Page 8 of 11

 

Confidential



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

13.2    Nothing in this Agreement will be construed as conferring a right for
either party to use any trademark or trade name of the other party, in
advertising, publicity or otherwise, except as stated or as agreed to in writing
by both parties.

 

14.    Indemnification

 

14.1    FCT agrees to indemnify, and hold CMD harmless, against any damages
claimed by any third party for infringement of any patent, intellectual
property, and/or other proprietary rights based on CMD’s use of the Ultra CSP™
Technology to provide flip chip integrated circuits, provided that such claims
arise solely from Wafers and/or integrated circuits that were solder bumped at a
Licensed Site, in accordance with the instructions provided by FCT for
practicing the Ultra CSP™ Technology. If CMD notifies FCT of an infringement
claim, FCT may, at its option: (a) modify the Ultra CSP™ process so that it
becomes non-infringing; (b) procure for CMD a license to use the infringing
technology or process or; (c) dispute the infringement claim, at its expense.
FCT’s obligation to indemnify CMD for losses resulting from patent infringement
and/or infringement of other proprietary rights will not exceed the amount of US
$500,000.00.

 

14.2    CMD agrees to notify FCT in writing of any infringement claim or
threatened infringement claim made known to CMD and/or asserted against CMD or
its customers related to the use of the Ultra CSP™ Technology. CMD shall provide
written notice within thirty (30) days of the date CMD receives notice of the
existence or threat of such claim. CMD’s failure to provide prompt notice will
cancel and nullify FCT’s obligation to indemnify CMD.

 

14.3    CMD agrees to indemnify and hold FCT harmless against any product
liability claims asserted against FCT by customers of CMD.

 

15.    Confidentiality of License Terms

 

15.1    The parties agree that the terms of this Agreement are Confidential and
will not be disclosed except as required by law, including the disclosure
requirements of the Securities Laws of the United States. Either party may,
however, issue a press release and/or advise third parties that FCT has granted
CMD a non-exclusive, license to practice the Ultra CSP™ Technology. Any press
releases shall be subject to review and approval by the other party and approval
shall not be unreasonably withheld. Either party may disclose the terms of this
Agreement in documents filed in conjunction with a court proceeding brought to
interpret or enforce the terms of the license or related agreements, or as may
be compelled by a court of competent jurisdiction, subject to notice to the
other party.

 

16.    Force Majeure

 

16.1    Neither Party will be liable for nonperformance due to: a labor dispute,
strike, act of war, insurrection, riot, accident, fire, flood, acts of God,
governmental action, supply of raw material, utility shortage, or a similar
cause beyond each party’s reasonable control and through no fault or negligence.
The Party affected will use reasonable effort to remedy the situation and
neither Party will be liable for losses, damages, or costs caused by an
inability to remedy the situation. The Party prevented from meeting obligations
under this Agreement will promptly give written notice of the basis for invoking
Force Majeure, any obligations which are suspended due to Force Majeure,
identify remedial measures being taken and provide an estimate of the duration
of the Force Majeure conditions.

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.

 

License Agreement

 

Page 9 of 11

 

Confidential



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

17.    Miscellaneous

 

17.1    This Agreement has been made and construed under the laws of the State
of Arizona, and the parties agree to submit to the jurisdiction and venue of the
courts of the State of Arizona regarding any actions to interpret or enforce the
provisions of this Agreement.

 

17.2    The rights and license granted in this Agreement are personal to CMD and
may not be assigned or otherwise transferred without the prior written consent
of FCT.

 

17.3    This Agreement supersedes all prior understandings between the parties
and contains the entire Agreement between the parties concerning this subject
matter.

 

17.4    Any notice required will be delivered by registered or certified mail,
return receipt requested, postage prepaid, and will be addressed to each party
at the address first set forth above, or at any other address that either party
may subsequently specify in writing during the term of this Agreement.

 

17.5    No modification or waiver of any portion of this Agreement will be made
without the written consent of both parties unless any portion is in violation
of applicable law.

 

17.6    Each provision of this Agreement will be considered severable, and if,
for any reason, any provision or provisions are determined to be invalid or
contrary to law, any invalidity will not impair the operation of or affect the
remaining provisions of this Agreement.

 

17.7    All disputes arising directly under the terms of this Agreement shall be
resolved based on the following: (a) senior management representatives of both
parties shall meet to attempt to resolve any disputes, by meeting at least twice
during a thirty (30) day period; (b) if the senior management representatives
cannot resolve the dispute, either party may begin litigation proceedings; (c)
if legal action is instituted to interpret or enforce any term or provision of
this Agreement, then the prevailing party will be entitled to recover reasonable
attorneys’ fees and court costs.

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.

 

License Agreement

 

Page 10 of 11

 

Confidential



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

To indicate agreement to the terms and conditions of this Agreement, the parties
have had their designated representatives sign effective as of the date first
set forth above.

 

       

FLIP CHIP TECHNOLOGIES, L.L.C.

(FCT)

September 30, 2000

--------------------------------------------------------------------------------

     

/s/    DON R. MAY, III        

--------------------------------------------------------------------------------

Date

     

By:

 

Don R. May, III

           

Title:  

 

Vice President

       

CALIFORNIA MICRO DEVICES CORPORATION

(CMD)

September 30, 2000

--------------------------------------------------------------------------------

     

/s/    JEFFREY C. KALB        

--------------------------------------------------------------------------------

Date

     

By:

 

Jeffrey C. Kalb

           

Title:  

 

President & CEO

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.

 

License Agreement

 

Page 11 of 11

 

Confidential



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

ATTACHMENT A

 

Technology Transfer Package Summary

 

Facilities

 

  ·   Square footage requirements for various capacity levels

  ·   Facility specifications and recommended layout

  ·   Utility requirements, consumption rates

  ·   Gas and chemical requirements and purity levels

  ·   Environmental, health, and safety assurances

 

Mask Design

 

  ·   Mask design software specification and source

  ·   Mask design flowchart

  ·   Mask design rules and layout procedures

  ·   Mask design manual

 

Process

 

  ·   Process flow charts

  ·   Process specifications

  ·   List of all direct and indirect materials

  ·   Material consumption algorithms

  ·   Material specifications

  ·   Process capability studies

  ·   Process characterization data

  ·   Statistical process control data

  ·   Operator workmanship standards

 

Equipment

 

  ·   Equipment specifications

  ·   Equipment suppliers

  ·   Equipment lead times

  ·   Equipment installation guidelines, procedures, and suggestions

  ·   Equipment characterization procedures and guidelines

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.

 

Attachment A

     

Confidential



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

Quality and Reliability

 

  ·   Quality specifications

  ·   Reliability data

  ·   Failure analysis policy

  ·   Failure analysis specifications

  ·   Operator certification training, testing, and practical requirements

  ·   Process qualification requirements

  ·   FMEAs (Failure Mode Effects Analyses)

  ·   Change control policy and procedures

  ·   MRB (Material Review Board) policy and procedures

  ·   Reliability qualification requirements

 

Staffing

 

  ·   Direct and indirect headcount for each level of capacity

  ·   Selection and training guidelines

  ·   Description of roles and responsibilities

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.

 

Attachment A

     

Confidential



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

ATTACHMENT B

 

Licensed Sites

 

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.

 

Attachment B

     

Confidential



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

ATTACHMENT C

 

Materials Specifications

 

MS 2020

  

Aluminum Target

  

Sputter

MS 2021

  

Nickel/Vanadium Target

  

Sputter

MS 2022

  

Copper Target

  

Sputter

MS 2023

  

Titanium Target

  

Sputter

MS 2510

  

** Photoresist

  

Resist Coat

MS 2511

  

**

  

Resist EBR

MS 2531

  

**, Positive Developer

  

Resist Develop

MS 3010

  

**, Copper/Nickel Etchant

  

Wet Etch

MS 3011

  

**, Aluminum Etchant

  

Wet Etch

MS 3012

  

**

  

Wet Etch (Spike)

MS 3020

  

**, Photoresist Stripper

  

Strip

MS 3522

  

** Rinse Solvent

  

BCB EBR

MS 3524

  

** Adhesion Promoter

  

BCB Coat

MS 3540

  

**

  

BCB Develop

 

Product Dimensions

 

Al Thickness

Nickel/Vanadium Thickness

Copper Thickness

BCB Thickness

 

Design Rules

Design Guide

 

IMPROVEMENTS

 

Patents & Patent Applications

 

Method for Forming Chip Scale Package

  

Patent Application Filed

Chip Scale Package with Large Ductile Solder Balls

  

Patent Application Filed

Polymer Collar for Solder Bumps

  

Patent Application Filed

**

  

**

**

  

**

 

Trade Secrets

 

Method to Assure BCB Adhesion to Silicon Nitride

  

Trade Secret

Internal Design Rules for Ultra CSP™ Bump on Nitride

  

Trade Secret

Internal Design Rules for Ultra CSP™ Bump on I/O

  

Trade Secret

(One BCB Layer)

    

Internal Design Rules for Ultra CSP™ for Redistribution

  

Trade Secret

All Current and Future Process Specifications

  

Trade Secret

All Current and Future Material Specifications

  

Trade Secret

All Current and Future Machine Specifications

  

Trade Secret

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.

 

Attachment C

     

Confidential



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

Product. Process and Technology Development

 

Low Cost Tooling for **

  

New Development

Alternative Dielectrics

  

New Development

Improved Al/NiV/Cu Etch

  

New Development

Multi Layer RDL Structure

  

New Development

Lead Free Solder Paste

  

New Development

 

 

Note:    Red italics designates “major” Improvements according to Paragraph 10.1
of the License Agreement.

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.

 

Attachment C

     

Confidential



--------------------------------------------------------------------------------

 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

First Amendment to License Agreement

 

This First Amendment to License Agreement (this “ First Amendment”) dated as of
this 13th day of December, 2002 (the “Amendment Effective Date”) is made by and
between the parties listed below and amends the License Agreement (the “Original
Agreement”) between such parties made the 30th day of September, 2000:

 

FLIP CHIP TECHNOLOGIES, L.L.C.

 

)

    

a Delaware limited liability company,

 

)

  

(referred to as “FCT”)

having a principal place of business at

 

)

    

3701 E. University Avenue

 

)

    

Phoenix, Arizona 85034, USA

 

)

        

)

    

and

 

)

        

)

    

CALIFORNIA MICRO DEVICES CORPORATION

 

)

    

a California corporation

 

)

  

(referred to as “CMD”)

having a principal place of business at

 

)

    

430 North McCarthy Blvd.

 

)

    

Milpitas, California 95035

 

)

    

 

--------------------------------------------------------------------------------

 

)

    

 

Background

 

FCT and CMD were negotiating an amendment and restatement to the Original
Agreement in order to grant CMD a “have made” right and to add an additional
Licensed Site as CMD believed it wanted to make Wafers using the Ultra CSP™
Technology itself in Tempe and for its contract manufacturer to make Wafers
using the Ultra CSP™ Technology in Shanghai and as a result was willing to pay
FCT an additional fee of $**. However, CMD subsequently has decided tentatively
on an alternative course of action and no longer requires or is willing to pay
for this right and an additional Licensed Site. The parties have agreed to
finalize the draft amendment and restatement of the Original Agreement granting
this right and an additional Licensed Site in exchange for such payment but have
agreed not to enter into such amendment and restatement at present or to have
any obligation to do so in the future.

 

In the process of such negotiations, FCT and CMD recognized the need to make
certain amendments to the Original Agreement at present in order for CMD to be
able to pursue its desired course of action and by this First Amendment desire
to amend the Original Agreement accordingly.

 

Therefore, FCT and CMD hereby agree as follows:

 

 

** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO CERTAIN PORTIONS OF
THIS AGREEMENT.



--------------------------------------------------------------------------------

 

Agreement

 

1.    In Section 1.4 of the Original Agreement, the first sentence shall be
replaced to read in full as follows:

 

“Licensed Site” means CMD’s facility located in Tempe Arizona.

 

2.    Section 3.2 of the Original Agreement shall be replaced to read in full as
follows:

 

Except as otherwise stated in this section, CMD agrees to limit disclosure of
Confidential Information to those CMD employees or consultants, or those
employees or consultants of a third party staffing a facility used by and
subject to the direction and control of CMD, having a reasonable need to know
such Confidential Information for CMD to practice the Ultra CSP™ Technology in
accordance with the terms of this Agreement.

 

3.    In Section 4.1 of the Original Agreement, a new second sentence shall be
inserted, reading as follows:

 

This license includes the right for CMD to offer a service to third parties to
make chip-scale products for them using the Ultra CSP™ Technology (including
producing solder balls on Wafers) provided that the volume of third party Wafers
does not exceed 10% of the volume of CMD Wafers in any calendar quarter.

 

4.    In Section 4.2 of the Original Agreement, a new last sentence shall be
added, reading as follows:

 

When changing the location of a Licensed Site, it is understood and agreed that
there shall be a reasonable time of overlap, not to exceed six months after
production begins at the new Licensed Site, when both the old and new sites are
concurrently licensed and operating in order to facilitate an orderly transition
without interruption of supply.

 

5.    In Section 7.1 of the Original Agreement, the following shall be added as
a new last sentence to the first paragraph:

 

The above royalties need only be paid on “good Wafers” meaning Wafers that were
used to make products that CMD (or CMD’s service customers under Section 4.1)
actually puts into its inventory to be sold to its customers or otherwise sells
or samples to its customers.

 

6.    In Section 17.2, the following shall be added at the end, just before the
period:

 

; provided that the rights and license granted under this Agreement may be
extended to Affiliates of CMD upon notice to FCT accompanied by the agreement of
the Affiliate to be bound by the terms and conditions of this Agreement

 

7.    This First Amendment constitutes the entire agreement and understanding of
CMD and FCT concerning its subject matter, superseding all prior written and
oral agreements and understandings concerning such subject matter. Except as
amended as provided in Sections 1-5 above, the Original Agreement remains
unchanged and in full force and effect.



--------------------------------------------------------------------------------

 

Authorized Signatures

 

To indicate agreement to the terms and conditions of this First Amendment, the
parties have had their designated representatives sign effective as of the date
first set forth above.

 

       

FLIP CHIP TECHNOLOGIES, L.L.C.

(FCT)

December 8, 2002

--------------------------------------------------------------------------------

     

/s/    SCOTT BARRETT        

--------------------------------------------------------------------------------

Date Executed

     

By:

 

Scott Barrett

           

Title:  

 

Director, Marketing and Business Development

       

CALIFORNIA MICRO DEVICES CORPORATION

(CMD)

December 13, 2002

--------------------------------------------------------------------------------

     

/s/    ROBERT V. DICKINSON        

--------------------------------------------------------------------------------

Date Executed

     

By:

 

Robert V. Dickinson

           

Title:  

 

President & CEO